MEMORANDUM **
Jonas David Smith appeals the district court’s order holding that the automatic stay provision, 11 U.S.C. § 362(a)(1), does not apply to an action brought by the Securities and Exchange Commission. Specifically, Smith challenges the district court’s jurisdiction to decide whether the automatic stay provision applies. He also contends that his due process rights were violated because the district court did not give him the opportunity to respond to the court’s order to show cause why the automatic stay provision did not apply.
Smith’s chapter 13 bankruptcy plan has been confirmed. Pursuant to 11 U.S.C. § 1141(b) and the plan itself, all property of the estate was vested in Smith. The automatic stay provision is no longer applicable once property is vested in the debt- or. See Spirtos v. Moreno (In re Spirtos), 221 F.3d 1079, 1081 (9th Cir.2000). Therefore, Smith’s appeal is moot. See Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.